If DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The Kastmaster lure [M. Filatov, “Favorite lure”, Rybachte s nami, No 24 (2003)] and Sabunaev trihedron [V.B. Sabunaev, Sports Fishing, Lenizdat (1972), Fig. 59(a)] mentioned in the specification are not included on the IDS and copies of these NPL are not provided with the application.  The Examiner is unable to locate these references and they have not been considered.
The information disclosure statement filed 7/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure uses the term asp lure to define the claimed invention. The Examiner recommends including the full form (unabbreviated version) of the word asp for clarity in the disclosure. As best understood by the examiner, asp appears to be an abbreviation for the species Leuciscus Aspius and the claimed invention is a lure that can be used while fishing with the intent to catch this species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes this claim will be treated on its merits and evaluated as best understood by the Examiner.
As currently drafted claim 1 is indefinite because the limitation “An asp lure, comprising…” (ln 1) includes an abbreviation. For clarity, the Examiner recommends using the full form of asp in the claim. 
As currently drafted claim 1 is indefinite because in the limitation “a streamlined metal body provided with holes” (ln 1) it is unclear how many holes the metal body contains. Based on other limitations of the claim, it appears the metal body comprises two holes, one for attaching the fishing line and one for attaching the hook. 
As currently drafted claim 1 is indefinite because in the limitation, “the holes are located under the petal on the opposite sides” (ln 3-4) the location of the holes is unclear. For example, OR if the holes are located opposite to each other (i.e. a hole/holes on the right side and another hole/other holes on the left side). Additionally, the location is unclear because the phrase “opposite sides” could be interpreted as right/left, top/bottom, or front/back. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Pub No 2008/0229649). 
Regarding claim 1, Smith et al. discloses an asp lure (lure 10 which could be used when fishing for the species Leuciscus Aspius), comprising a streamlined metal body (body 11) with holes (orifices 18 and 20; Fig 4) for attaching a fishing line and hook (a fishing line may be attached to orifice 18 and a hook may be attached to orifice 20), characterized in that the body of said lure (lure 10) is provided with a petal (fin 17) located in the upper part thereof (the fin . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: De Weese (US Patent No 3,392,474), Lloyd (US Pub No 2002/0050090), Smith et al. (US Patent No 2012/0055316), Jacobs (US Patent No 3,871,122), Muddiman (US Patent No 4,141,171), Barnhart (US Patent No 4,492,054), Williamson (US Patent No 5,020,266), Johnson (US Patent No 3,738,046), Gironda (US Patent No 6,904,712), and Basso et al. (US Patent No 5,694,714). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644